Citation Nr: 0420406	
Decision Date: 07/27/04    Archive Date: 08/04/04

DOCKET NO.  03-22 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for pulmonary 
tuberculosis.

3.  Entitlement to service connection for pneumonia.

4.  Entitlement to service connection for an anxiety 
disorder.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for residuals of a foot 
injury.

7.  Entitlement to service connection for osteoarthritis.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1946 to May 1949 with 
the New Philippine Scouts.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, The Republic of the Philippines. 

The issues of entitlement to service connection for pulmonary 
tuberculosis, pneumonia, an anxiety disorder, a stomach 
disorder, residuals of a foot injury, and osteoarthritis are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal of the 
claim for service connection for PTSD. 

2.  The veteran did not engage in combat with the enemy.

3.  The veteran has not alleged an  inservice-stressor 
capable of corroboration.


CONCLUSION OF LAW

PTSD was not incurred as the result of active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran has been notified of the information 
necessary to substantiate his claim for PTSD in an October 
2001 letter which informed him that he would need to submit 
evidence of an event or experience he found upsetting, a 
statement from a doctor giving a diagnosis of PTSD and a link 
between this diagnosis and the event, accident or activity in 
service.  He was notified of the evidence necessary to 
substantiate his claim in the August 2002 rating decision, 
the July 2003 statement of the case (SOC), an August 2003 
letter, and the January 2004 supplemental statement of the 
case (SSOC). 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In the 
October 2001 letter, VA informed the veteran that it must 
make reasonable efforts to assist a veteran in obtaining all 
evidence necessary to substantiate a claim, such as medical 
records, employment records, or records from other Federal 
agencies.  VA further informed the veteran that as long as he 
provided enough information about these records, VA would 
assist in obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told in the October 2001 letter 
to give VA everything he had pertaining to his claim, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  In numerous communications with the VA, the veteran 
was repeatedly put on notice as to the need for any available 
evidence to be received by VA and associated with the claims 
file, whether the evidence was in his possession, obtained by 
him, or obtained by VA.  All the VCAA requires is that the 
duty to notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
attempted to obtain the service medical records, and was 
informed by the National Personnel Records Center that they 
were presumed destroyed in a fire.  The Board notes that 
especially where service medical records have been lost or 
destroyed, the Board's obligation to explain its findings and 
conclusions is heightened."  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  The Board undertakes its decision with this 
in mind.  In this case, however, because the veteran's 
claimed stressors were either not in service, or not capable 
of corroboration, as will be explained in further detail 
below, the service medical records are not necessary to aid 
the veteran's claim.  Because they could not substantiate the 
veteran's claim for PTSD, the veteran is not prejudiced by 
their absence.  The RO has obtained all relevant current 
records of treatment.  Here, the veteran has identified only 
one treatment for PTSD, and the RO has obtained this record 
from Dr. A. Anghad.  The veteran has been given the 
opportunity to present argument and evidence in a personal 
hearing before a hearing officer at the RO.  He was also 
provided the opportunity to present argument and evidence in 
a hearing before a Veterans Law Judge, however he declined.  
Although the VA did not provide an examination as to the 
claim for service connection for PTSD, the Board finds that 
VA was not under an obligation to provide an examination, as 
such was not necessary to make a decision on the claim.  
Here, the missing element in the veteran's claim is credible 
supporting evidence of a stressor, and credible supporting 
evidence cannot, as a matter of law, consist solely of after-
the-fact medical nexus evidence.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The record contains sufficient medical 
evidence for VA to make a decision in this claim.  See 
38 U.S.C.A. § 5103A(d).  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 01-944, 
(U.S. Vet. App. June 24, 2004), the Court discussed, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the veteran filed his claim for 
service connection in August 2000, and an October 2001 VCAA 
compliance letter was provided to the claimant regarding what 
information and evidence is needed to substantiate the claim 
for increased evaluation, as well as what information and 
evidence must be submitted by the claimant, and what 
information and evidence will be obtained by VA.  In August 
2002, the RO denied the veteran's claim for service 
connection for PTSD.  Because the VCAA notice in this case 
was provided to the appellant prior to the initial AOJ 
adjudication denying the claim, the timing of the notice 
complies with the express requirements of the law as found by 
the Court in Pelegrini.  See VAOPGCPREC 7-2004 (interpreting 
the Court's holding in Pelegrini).  

Factual Background

The veteran had service as a New Philippine Scout from August 
1946 to May 1949.  His discharge papers show that he was 
assigned to the 98th Transportation Port Company, with service 
primarily on Guam, participated in no battles or campaigns 
and received the World War II Victory Medal as his only 
decoration.  His assignments included duty soldier, 
longshoreman, cargo checker and military police.

In April 2001, the National Personnel Records Center (NPRC) 
informed the RO that the veteran's service medical records 
(SMRs) were unavailable and presumed destroyed by a fire 
there.  Alternate medical records from the Surgeon General's 
Office were also searched, but none were found for the 
veteran.  In June 2001, the veteran filed multiple claims for 
service connection, including for an acquired psychiatric 
disorder claimed as anxiety, fear, nervousness and 
nightmares.  

In an October 2001 letter, the RO accepted the veteran's 
claim as one for service connection for PTSD, and informed 
the veteran of the evidence that he should submit in support 
of his claim.  He was also sent a NA Form 13055, Request for 
Information Needed to Reconstruct Medical Data.  He was told 
that the service department would be unable to conduct 
further searches or reconstruct medical data without the 
exact date he received treatment, and the name and location 
of the hospital dispensary or medical facility where he 
received treatment.  

In November 2001, the veteran replied with a completed NA 
Form 13055 in which he listed a single treatment in service, 
for a leg wound in 1947 from the Guam Dispensary.  He also 
responded to a PTSD questionnaire in which he was asked to 
describe the event or events which he experienced during his 
military service which he felt contributed to his current 
claim for service connection for PTSD.  He listed four: (1) 
sleeplessness as a duty soldier (military police); (2) over 
fatigue (labor duties); (3) unfavorable weather condition; 
and (4) homesickness.  Finally, he provided a complete list 
of his post-service treatment history in which he indicated 
that his only treatment for PTSD was on a single date from 
Dr. Anghad. 

In November 2001, the RO received an undated psychiatric 
evaluation report on the veteran from A. Anghad, M.D, who 
wrote that the veteran had been working in Guam as a freight 
laborer when cargo boxes accidentally fell on his leg.  From 
that time, he had headache, was irritable, sleepless, and 
easily frightened.  These behavioral changes continued up to 
the present.  On mental status examination, the veteran 
behaved with fair eye contact, was coherent and relevant.  
His affect was adequate and his mind euthymic.  He denied any 
thought disturbance, but admitted to hearing the voices of 
the Japanese.  The examiner wrote that he "still reminisces 
[about] his war experiences in Guam as if these thoughts are 
haunting him with some degree of fear."  He was oriented to 
person, place and time, but did not know the date.  His 
attention and concentration were poor, memory poor, impulse 
control fair, and insight and judgment fair.  The diagnoses 
were anxiety disorder and post-traumatic stress disorder.  

Records were requested from Dr. Anghad who replied with a 
medical certificate stating that the veteran came into her 
clinic in June 2001 for consultation because of 
sleeplessness, being easily frightened, talking to himself, 
and being irritable.  On mental examination, the veteran was 
coherent and relevant, with adequate affect and euthymic 
mood.  Auditory hallucinations were present as were delusions 
that Japanese people were being heard and past war 
experiences seemed to haunt him with some degree of fear.  
The diagnosis was PTSD.  

In December 2002, the veteran requested another NA Form 
13055, apologizing for being unable to remember the exact 
dates of his hospitalization during service.  He indicated 
that he would try his best to search for the exact dates of 
his treatments.  A revised NA Form 13055 was received in 
April 2003, this time listing foot injury, peptic ulcer, 
urinary tract infection, kidney trouble, and cough.

In a November 2003 personal hearing, the veteran explained 
that he could not remember the exact dates of his claimed 
disabilities, but thought it was the summer of 1947 when he 
was wounded in the leg.  He also stated that he was treated 
for pneumonia in May 1947.  The hearing officer advised the 
veteran that a search for missing service medical records 
could not be requested without a specific three month range.  
He added that he developed anxiety because of a box which was 
dropped on his foot.  As for the fear, nervousness and 
nightmares, he indicated that one time while in the 
Philippine Scouts, he was dreaming about the Japanese, 
remembering what happened to him when he was still in 
civilian life.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2003).  Service connection for PTSD 
requires: (1) medical evidence diagnosing PTSD, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  

With respect to the first element (a diagnosis of PTSD), the 
Court has held that "a clear (that is, unequivocal) PTSD 
diagnosis by a mental-health professional must be presumed . 
. . to have been made in accordance with the applicable DSM 
[Diagnostic and Statistical Manual of Mental Disorders] 
criteria as to both the adequacy of the symptomatology and 
the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997).  Moreover, the Court concluded that 
"under the DSM-IV, the mental illness of PTSD would be 
treated the same as a physical illness for purposes of VA 
disability compensation in terms of predisposition toward 
development of that condition."  Id. at 141 (incorporating 
the "eggshell plaintiff" rule to service connection 
awards).  

In interpreting the now third element (an in-service 
stressor), the Court determined that the evidence necessary 
to establish that the claimed stressor actually occurred 
varied depending on whether it could be determined that the 
veteran "engaged in combat with the enemy."  38 U.S.C.A. 
§ 1154(b) (West 2002).  The Court held that "[w]here it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service'."  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) 
(2002); see also Gaines v. West, 11 Vet. App. 113 (1998) 
(determination of whether veteran engaged in combat with 
enemy is particularly significant in PTSD cases).  

If the "claimed stressor is not combat related, a veteran's 
lay testimony regarding in-service stressors is insufficient 
to establish the occurrence of the stressor and must be 
corroborated by 'credible supporting evidence'."  Cohen, 10 
Vet. App. at 142 (citing Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); Doran v. Brown, 6 Vet. App. 283 (1994)).  While 
the sufficiency of a stressor is a medical determination, the 
existence of a stressor is a question of fact within the 
purview of the Board.  See West v. Brown, 7 Vet. App. 70, 79-
80 (1994).  "Credible supporting evidence" cannot, as a 
matter of law, consist solely of after-the-fact medical nexus 
evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996); and Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996).  

Analysis

The Board finds that for the following reasons, service 
connection for PTSD is not warranted.  As an initial matter, 
the Board notes that the evidence does not show, nor does the 
veteran allege, that he is a combat veteran.  As such, the 
provisions of 38 U.S.C.A. § 1154(b), and 38 C.F.R. 
§ 3.304(f)(1) for combat veterans are not for application.  
The veteran's claimed stressors are therefore considered 
noncombat stressors, and require corroboration.  

The veteran initially identified four stressors: (1) 
sleeplessness as a duty soldier (military police); (2) over 
fatigue (labor duties); (3) unfavorable weather condition; 
and (4) homesickness.  Under the current regulations and 
caselaw, VA will not examine the adequacy of a stressor as to 
whether it is sufficient to cause PTSD, instead relying 
strictly on competent medical evidence relating a current 
diagnosis to the claimed inservice stressor.  38 C.F.R. 
§ 3.304(f), Compare Zarycki v. Brown, 6 Vet. App. 91 (1994) 
(previously defining a stressor as an "event that is outside 
the range of usual human experience").  However, under the 
current regulations, the diagnosis must be still be rendered 
in accordance with the applicable AMERICAN PSYCHIATRIC 
ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (hereinafter DSM-IV) criteria as 
to both the adequacy of the symptomatology and the 
sufficiency of the stressor."  Cohen v. Brown, 10 Vet. 
App. 128, 139 (1997); 38 C.F.R. § 4.125 (2003).  One of the 
requirements under DSM-IV as to the sufficiency of a stressor 
is that a person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others."  DSM-IV at 427-28.  
The DSM-IV therefore recognizes that a stressor be an 
"event" or "events".  While not examining the sufficiency 
of the stressor, it is within the Board's purview to examine 
whether the event identified as the stressor occurred.  
Further, the law still requires that noncombat stressors be 
corroborated, by which it may be inferred logically that they 
be events during service.  The Board finds on a factual basis 
that these claimed stressors are not events, but are actually 
general conditions common to almost all military service, and 
therefore are incapable of corroboration.  As such, they are 
not stressors within the meaning of 38 C.F.R. § 3.304(f).  

Nevertheless, the veteran has identified one additional 
stressor in his personal testimony, and which serves as the 
basis of the only diagnosis of PTSD contained in the medical 
records.  In November 2001, Dr. Anghad diagnosed PTSD in the 
veteran, and related this diagnosis to hearing the voices of 
the Japanese.  She added that he "still reminisces [about] 
his war experiences in Guam as if these thoughts are haunting 
him with some degree of fear."  However, in his November 
2003 personal hearing, the veteran admitted that his anxiety 
was related to a dream he experienced in service, remembering 
events that happened to him when he was still in civilian 
life, prior to service.  This is not, by the veteran's own 
admission, an inservice-stressor.  Nor can it be converted 
into an inservice stressor merely by the veteran's 
recollection of it, by dream or otherwise, while in service.  

In conclusion, the Board finds that service connection is not 
warranted for PTSD because the veteran has not alleged any 
inservice stressors which are capable of corroboration.  Even 
with a diagnosis of PTSD, a required element of the claim for 
PTSD is missing.  38 C.F.R. § 3.304(f).  The Board is mindful 
of the heightened obligation to provide an explanation of its 
reasons and bases for its findings and to consider the 
benefit of the doubt rule where service medical records are 
missing.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, all efforts have been made to develop the 
veteran's claim in a viable manner, but without a claimed 
inservice stressor event, there is no existing amount of 
doubt to be resolved in the veteran's favor.  38 U.S.C.A. 
§ 5107(b) (West 2002).  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  See also 38 C.F.R. § 3.102 (2003).  


ORDER

Service connection for PTSD is denied.


REMAND

As noted above, the veteran's service medical records are 
missing and presumed destroyed in a fire.  The RO did not 
submit a request to search for alternate records because the 
veteran could not provide information regarding his dates of 
treatment in service with sufficient specificity to warrant a 
search.  The veteran was told in his personal hearing that he 
would have to narrow his dates of treatment to a three month 
period before a search request could be submitted.  Although 
his initial NA Form 13055 was not specific, identifying only 
a leg wound in 1947, the Board finds that there is sufficient 
specificity in his subsequent revised NA Form 13055, and his 
personal hearing, to justify another search for alternate 
records.  Further, as he is claiming that he developed 
anxiety following the injury to his foot, this issue will be 
remanded for development along with the issue of the foot 
injury, and together with the claim for osteoarthritis.  The 
Board notes that under VCAA, VA must make as many requests as 
are necessary to obtain missing service medical records, 
until it deems that relevant records do not exist, or further 
attempts would be futile.  See 38 C.F.R. § 3.159(c) (2002).  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. for the 
following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent decisions of the 
United States Court of Appeals for 
Veterans Claims, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
the Veterans Benefits Act of 2003, and 
any other applicable legal precedent.  
The RO's attention is directed to 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002) pertaining to the amended version 
of 38 U.S.C.A. § 5103(a), which requires 
that the Secretary identify for the 
veteran which evidence the VA will obtain 
and which evidence the veteran is 
expected to present.  He should also be 
specifically informed that he should 
submit any evidence in his possession 
which pertains to his claim.

2.  The RO should submit another request 
to the National Personnel Records Center, 
or other appropriate agency, to search 
for alternate service medical records 
using the information provided by the 
veteran in his November 2003 personal 
hearing and the NA Form 13055 dated in 
March 2003.  To aid in this submission, 
the Board notes that his discharge papers 
show that he served with the 98th 
Transportation Port Company, and claims 
that he was treated at the dispensary in 
Marbo, Guam.  The Board has also 
identified the following information 
regarding each disorder: 

	A.  Pneumonia
	Treatment Date: 	May 1947
	Source:  		November 2003 
personal 					hearing

	B.  Pulmonary Tuberculosis
	Treatment Dates:	October to 
November 1948 				for 
"cough"
	Source:  		March 2003 NA Form 	
				13055

	C.  Stomach Disorder
	Treatment Dates:	January to March 
1947
	Source:		November 2003 
personal 					hearing, 
identifying "winter 			
	1947" as treatment date for 		
		stomach disorder

	D.  Foot Injury, Osteoarthritis, 
Anxiety
	Treatment Dates:	July to 
September 1947
	Source:		November 2003 
personal 					hearing, 
identifying 					
	"summer 1947" as treatment 		
		date for foot injury 		

Any response to the above request for 
alternate service medical records should 
be documented in the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



